Citation Nr: 9910526	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had more than 20 years of active military 
service, having retired in May 1992.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) November 
1992 rating decision which granted service connection for 
degenerative joint disease of the lumbosacral spine 
(assigning it a 10 percent rating) and scars on his scalp, on 
and underneath his chin (assigning each scar a zero percent 
rating), and denied service connection for residuals of head 
injury/concussion, tension headaches, bilateral hearing loss, 
and tuberculosis.  

By October 1997 RO rating decision, service connection was 
granted for tension headaches (a noncompensable rating was 
assigned) and a separate 10 percent rating was assigned his 
service-connected right lower lip scar (previously described 
as scar on the chin).  The October 1997 favorable action by 
the RO as to service connection for tension headaches renders 
the claim moot as a full grant of the benefit sought pursuant 
to Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App.329 (1995) that a 
notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the evaluation assigned or the 
effective date of the award).  At his January 1999 Travel 
Board hearing, he indicated that he wished to withdraw from 
appellate consideration all issues with the exception of a 
rating in excess of 20 percent for degenerative joint disease 
of the lumbosacral spine.  Thus, the Board finds that the 
issues of service connection for residuals of head 
injury/concussion, tuberculosis, and bilateral hearing loss, 
and increased ratings for facial scars have been withdrawn 
from this appeal.  38 C.F.R. § 20.204(b) (1998).

In December 1996, the case was remanded to the RO for the 
scheduling of a Travel Board hearing, held in January 1999.  
By February 1998 decision, the rating of the veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine was increased to 20 percent, effective June 
1, 1992.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.

FINDING OF FACT

The veteran's service-connected lumbosacral spine disability 
is manifested by mild degenerative joint disease and is 
productive of constant pain and impaired motion, but there is 
no objective evidence of muscle spasm, weakness, 
incoordination, or impaired endurance; during flare-ups, 
occurring approximately once a month, the range of motion is 
reduced by an additional 10 to 15 degrees.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 20 percent for his service-
connected degenerative joint disease of the lumbosacral spine 
is well grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
as it stems from the (10 percent) rating which was initially 
assigned by the RO at the time of the November 1992 grant of 
service connection for such disability.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claims.  Thus, the duty to assist has 
been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As indicated above, service connection for degenerative joint 
disease of the lumbosacral spine with limitation of motion 
was granted in November 1992, and a 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  That 
decision was based on the veteran's service medical records 
showing the onset and intermittent treatment of painful low 
back in service.

On VA medical examination in August 1992, the veteran 
indicated that he experienced non-radiating pain and 
stiffness in the lumbosacral area (reportedly about 85 to 90 
percent of the time, increasing during the day and 
exacerbated by lifting and prolonged running), noting that he 
experienced approximately 5 or 6 incapacitating flare-ups of 
symptoms per year; he denied a history of hospitalization 
associated with his low back disability.  On examination, the 
lumbar spine was nontender to palpation, and there was no 
evidence of muscle spasm; straight leg raising was to 75 
degrees, bilaterally; the range of motion of the lumbar spine 
was to 85 degrees flexion (he was able to bend forward and 
reach to his ankles), to 30 degrees extension and lateral 
flexion, and 35 degrees rotation, bilaterally; X-ray study of 
the spine revealed narrowed disc space at L5-S1.  Minimal 
degenerative joint disease of the lumbosacral spine with 
limitation of motion was diagnosed.

Clinical records from the Heuser Chiropractic Office from 
December 1991 to May 1996, reveal intermittent treatment and 
participation in therapy associated with the veteran's low 
back pain.  

On VA orthopedic examination in August 1997, the veteran 
indicated that, one year earlier, he lost about 30 days of 
work because of his low back symptomatology.  Reportedly, his 
low back pain was gradually increasing over the years and, at 
the time of the examination, it was constant.  He indicated 
that flare-ups occurred once per month and, twice a year, the 
flare-ups were incapacitating (the last "non-
incapacitating" flare-up reportedly occurred about 2 weeks 
prior to the examination and lasted 3 to 4 days); the 
severity of his pain intensified when bending over, working 
in an overhead position, or standing in one position for more 
than 45 minutes; reportedly, lifting did not cause problems 
as he used caution.  He indicated that he did not use 
medication, noting that he last sought medical treatment from 
a chiropractor from 1992 to 1996.  On examination, increased 
lumbar lordosis was noted but showed no reversal on forward 
bending; there was no evidence of tenderness or muscle spasm, 
but he complained of pain when walking across the examination 
room; the range of motion of the lumbar spine (not associated 
with pain) was to 80 degrees flexion, to 38 degrees left 
lateral bending, and to 22 degrees right lateral bending; 
straight leg raising was negative, bilaterally; knee and 
ankle jerks were equal; there was no evidence of weakened 
movement, incoordination, or impairment of endurance.  
Degenerative changes in the lumbosacral spine, with pain and 
limited motion, were diagnosed.

In a January 1998 addendum to the August 1997 orthopedic 
examination report, performed in conjunction with a review of 
the veteran's claims folder, the examiner indicated that 
flare-ups of symptoms and pain on repeated use of the 
lumbosacral spine were productive of an additional 10 to 15 
degrees impairment in the range of motion, but no additional 
lost range of motion was found to be caused by impaired 
endurance or incoordination.  As noted previously, based on 
the findings and addendum described above, the RO in February 
1998 assigned the veteran's service-connected low back 
disability a 20 percent rating, effective June 1, 1992. 

At the January 1999 Travel Board hearing, the veteran 
testified that he experienced pain in his low back at all 
times; 3 or 4 times per year, the pain was so severe that he 
could not work or even move and had to lay down until the 
pain subsided (each such incapacitating episode reportedly 
lasting 5 to 7 days in duration).  He indicated that episodes 
of severe pain and muscle spasms were not precipitated or 
triggered by any specific activities and usually just 
happened spontaneously.  He also reported low back pain of 
"intermediate" severity on a weekly basis (less severe than 
the incapacitating episodes but more severe than his usual, 
constant pain).  He described no receipt of medical treatment 
or therapy in 2 years and only self-treated his symptoms with 
over-the-counter pain medication, heat-pads, and rest, 
indicating that he just "learned to live" with the pain.  
The most recent episode of incapacitating flare-up of 
symptoms occurred at work reportedly 3 years earlier.  He 
testified that he was unable to walk with a straight back 
because of pain and normally walked with the spine listed to 
one side.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

Currently, the veteran's service-connected degenerative joint 
disease of the lumbosacral spine is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, moderate limitation of motion 
of lumbar spine, and a 20 percent rating is assigned.  Under 
Diagnostic Code 5292, a maximum 40 percent evaluation is 
assignable for limited motion of lumbar spine, if such 
limitation of motion is severe.  

Based on the entire record, as discussed above, the Board 
believes that a rating in excess of the currently assigned 20 
percent for the veteran's service-connected degenerative 
joint disease of the lumbosacral spine is not warranted.  
While it is noted he experiences persistent pain and impaired 
motion of the lumbosacral spine since the onset of the 
disability in service, and he testified in January 1999 that 
he is never pain-free, he is shown (by his own testimony and 
clinical evidence of record) not to require ongoing medical 
treatment, therapy, or prescription medication; it does not 
appear that he has ever been hospitalized for treatment of 
his low back disability, nor has the disability required any 
surgical treatment; as indicated at the hearing in January 
1999, he lost time from work due to low back pain one year 
ago, but the most recent episode of incapacitating pain at 
work occurred 3 years ago.  Although he indicated recently 
that he experiences muscle spasms during flare-ups, there was 
no objective evidence of spasm, tenderness, or neurological 
impairment on VA examination, either in August 1992 or August 
1997.  

The Board is mindful of the veteran's testimony in January 
1999 that he is never pain-free, that flare-ups of symptoms 
occur once a month, and incapacitating flare-ups occur 3 or 4 
times per year. Yet, he stated that he does not use 
prescription medication or seek medical attention even during 
his symptomatic flare-ups, but rather uses over-the-counter 
medication and rest.  Most importantly, the entire claims 
folder and pertinent history were reviewed by a VA examiner 
in January 1998.  The examiner opined that functional 
impairment based on subjective complaints of pain and during 
flare-ups of symptoms, overall, was responsible for an 
additional 10 to 15 degrees loss of the range of motion of 
the lumbosacral spine.  As the entirety of the objective 
evidence of record demonstrates his range of lumbosacral 
spine motion is moderately impaired (to include an additional 
10 to 15 degrees due to flare-ups and pain on repeated use), 
his impaired motion based on subjective complaints of pain 
does not rise to the level of severe limitation of lumbar 
spine motion which would warrant a 40 percent rating under 
Diagnostic Code 5292.

Overall, on consideration of both objective clinical evidence 
of record and the veteran's subjective complaints of pain and 
functional impairment over the years, the Board is of the 
opinion that his service-connected degenerative joint disease 
of the lumbosacral spine is productive of no more than 
moderate impairment of lumbar spine motion under Diagnostic 
Code 5292; although he suggested in January 1999 that the 
overall level of disability somewhat increased over the 
years, it does not appear that limitation of motion of the 
lumbosacral spine now is, or more nearly approximates the 
level of severe impairment.  Thus, the currently assigned 20 
percent rating for such disability adequately reflects the 
current level of severity of the veteran's disability.

Although the presence of degenerative joint disease in the 
lumbosacral spine is shown by the clinical evidence, the 
veteran's service-connected low back disability is currently 
rated based on limitation of motion under Diagnostic Code 
5292, and a compensable (20 percent) rating is assigned.  
Thus, additional disability rating under Diagnostic Code 5003 
is not warranted based on objective evidence of arthritis.

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or that his disability 
is associated with neurological impairment; thus, a rating of 
his disability under Diagnostic Codes 5285, 5286, 5289, or 
5293, respectively, is not warranted.  

Moreover, the clinical evidence of record does not show that 
the veteran's service-connected low back disability is 
consistent with evidence of severe lumbosacral strain with 
evidence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Thus, a 40 percent rating of his disability under 
Code 5295 is also inappropriate in this case.

The evidence now of record does not reveal that the veteran's 
service-connected lumbosacral spine disability causes him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1998).  He recently 
testified at a Travel Board hearing that he does not receive 
regular medical treatment; although he experiences 3 or 4 
episodes of flare-ups of symptoms per year, the last time 
such episode occurred at work was 3 years ago; the entirety 
of the evidence of record does not show that the lumbosacral 
spine disability currently causes him exceptional hardship in 
an employment setting.  He is not shown to require frequent 
periods of hospitalization because of his lumbosacral spine 
disability.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of exceptional or unusual disability associated with 
the lumbosacral spine disability, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbosacral spine is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

